Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esfahani et al., “hereinafter Esfahani” (U.S. Patent Application: 20140047043) in view of Perlman et al., “hereinafter Perlman” (U.S. Patent: 7558829).

As per Claim 1, Esfahani discloses a method, comprising: 
generating a first disposable email address (DEA) associated with the first email account (Esfahani, Para.08, An integrated system allows easily creating and using disposable email addresses. The disposable email address is created by an email server, which manages correspondence using the disposable email address to avoid exposing the associated non -disposable email address.); 
transmitting, to the system, the first DEA associated with the first email account (Esfahani, Para.50, sending an email created by the email client for delivery using a disposable email address.  In block 410, the email server receives an email from the email client, where the email is configured to indicate that the disposable email address is the sending party); 
analyzing emails of the first email account to identify a first set of emails associated with the request (Esfahani, Para.50, The email server analyzes the email message and any other information provided by the email client to recognize that the From address is a disposable email address in block 420); 
providing, to the system, access to the first set of modified emails (Esfahani, Para.51, the email client incorporates the disposable email address in the From address before sending the email for delivery.  In other implementations, the email client transmits the email with a non-disposable From address, and the email server modifies the email to use the disposable email address); 
receiving a first email from the system, wherein: the first email is addressed to a second email address (Esfahani, Para.13, receive the disposable email address from the email server; and create an outgoing email message indicating the disposable email address as a sender of the outgoing email message. ); and 
the first email is indicative of the first DEA (Esfahani, Para.28, the email client receives a request for a disposable email address from user through a user interface.  The user may provide with the request context information and expiration information.  Any desired user interface may be provided by the email client for requesting the creation of a disposable email address); 
generating, based upon the first email, a second email, wherein the second email is indicative of the first email address (Esfahani, Para.29, if email addresses associated with the email server normally have a format of FirstName.LastName@domain.com, then disposable email addresses preferably would be created in such a format, where the first name and last name are not the names of the person associated with the non-disposable email address corresponding to the disposable email address); 
transmitting, to a second email account associated with the second email address, the second email (Esfahani, Para.33,) ; and 
deactivating the first DEA (Esfahani, Para.33, Expiration information may also be provided as part of the request.  The expiration information indicates the conditions that will cause the disposable email address to expire automatically, invalidating the email address. Those conditions may include: (a) the address expires after a predetermined number of uses, such as after a single use or after 10 uses; and (b) the address expires after a predetermined amount of time, such as 1 day or 1 month after creation.). 
However Esfahani does not disclose receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address; a first disposable email address (DEA) associated with the first email account; generating, based upon the first set of emails, a first set of modified emails, wherein a first modified email of the first set of modified emails comprises an indication of the first DEA.
Perlman discloses receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address (Perlman, Col.2, Line: 14-20, the user of client 120 has an email account on mail server 110 (hereinafter the user's "home" account) and that the user's email address on the home account is yaccount@home.com.  The "home" account may be any type of email account including a Web account (e.g., Yahoo Mail, Hotmail) or a corporate email account protected by a firewall.); a first disposable email address (DEA) associated with the first email account (Perlman, Col.2, Line: 21-27, the user logs in to the DEA server 100 and establishes a separate "disposable" email account. (or series of accounts).  The disposable email account uses the following format: myaccount-extension@deamail.com, where "myaccount" represents the users "base" email name and "extension" represents an extension to the base email name ); generating, based upon the first set of emails, a first set of modified emails, wherein a first modified email of the first set of modified emails comprises an indication of the first DEA (Perlman, Para.17,  the DEA plugin automatically transmits an indication of the new extension to the DEA server 100, which stores the new extension within the email address database 100 (e.g., within the database table shown in FIG. 2), Para.9, defining a plurality of disposable email addresses, wherein each of the disposable email addresses is associated with a different Website and/or individual, Para.15, managing a plurality of different disposable email addresses, one embodiment of the invention employs client-side and/or DEA server-side email address management logic , Para.10, in FIG. 2, an email address database 102 on the DEA server 100 maintains an ongoing association between each user's home email account (e.g., myaccount@home.com) and each user's DEA server 100 account (e.g., myaccount-extension@deamail.com)).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Esfahani with the teachings as in Perlman. The motivation for doing so would have been for filtering method comprises defining a plurality of disposable email addresses, wherein each of the disposable email addresses is associated with a different Website and/or individual; and in response to detecting a particular Website being visited by an end user, automatically providing the user with one or more disposable email address options from which to select. (Perlman, Para.9).

With respect to Claim 13 and Claim 17 are substantially similar to Claim a and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2,  Esfahani in view of Perlman discloses the method of claim 1, comprising: prior to the deactivating the first DEA, receiving a third email, addressed to the first DEA, from the system; and transmitting the third email to the first email account (Esfahani, Para.10, receive an email message addressed to the disposable email address; rewrite the email message, replacing the disposable email address with the non-disposable email address; provide the email message to an email client; receive a reply to the email message; and rewrite the reply, replacing the non-disposable email address with the disposable email address, Esfahani, Para.33, Expiration information may also be provided as part of the request.  The expiration information indicates the conditions that will cause the disposable email address to expire automatically, invalidating the email address. Those conditions may include: (a) the address expires after a predetermined number of uses, such as after a single use or after 10 uses; and (b) the address expires after a predetermined amount of time, such as 1 day or 1 month after creation.). 

(Esfahani, Para.48, delivering the original email addressed to the disposable email address to the email client, the communication between the email client and email server related to the disposable email address may be in-band, contained in a header of the email message, or out-of-band, using a protocol for communicating the disposable email address from the email client to the email server outside of the reply email message itself.  Regardless, the email server delivers the reply message using the disposable email address as the From address, rather than the associated non-disposable email address, Esfahani, Para.33, Expiration information may also be provided as part of the request.  The expiration information indicates the conditions that will cause the disposable email address to expire automatically, invalidating the email address. Those conditions may include: (a) the address expires after a predetermined number of uses, such as after a single use or after 10 uses; and (b) the address expires after a predetermined amount of time, such as 1 day or 1 month after creation.). 

As per Claim 4,  Esfahani in view of Perlman discloses the method of claim 3, wherein the generating the fourth email based upon the third email comprises: generating a fourth email body of the fourth email based upon content of a third email body of the third email, wherein the fourth email body of the fourth email comprises the content of the third email body of the third email; and generating a fourth email header of the fourth email, wherein: the fourth email header comprises a sender address indicative of the first email address; and the fourth email header of the fourth email is different than a third email header of the third email (Esfahani, Para.48, the reply email may be created using the non-disposable email address.  In such an implementation, the email server recognizes that the reply email is a reply to an earlier email message addressed to the disposable email address, typically using information in the email header portion for keeping track of message threads or conversations.  The email server may then rewrite the reply email, replacing the disposable email address with the non-disposable email address.  Such capability would allow an email server to handle disposable email addresses properly when dealing with an email client that is unaware of or incapable of dealing with disposable email addresses, also see Para.50).

As per Claim 5,  Esfahani in view of Perlman discloses the method of claim 1, wherein the generating the first set of modified emails comprises: generating a first email body of the first modified email based upon content of a third email body of a third email of the first set of emails, wherein the first email body of the first modified email comprises the content of the third email body of the third email; and generating a first email header of the first modified email, wherein at least one of: the first email header comprises a sender address indicative of the first DEA and the first email header of the first modified email is different than a third email header of the third email; or the first email header comprises a recipient address indicative of the first DEA and the first email header of the first modified email is different than the third email header of the third email (Esfahani, Para.45, If the address information is rewritten, the email server may also insert a new header into the email message with information identifying the original disposable email address.  In some implementations, the body of the email message may also be rewritten, replacing references to the disposable email address with the non-disposable email address wherever found, Para.46, The context information may be added to the email message when delivered to the non-disposable address as a new header record in the header portion of the email message.  The disposable email address and context information may be combined into a single header if desired.  The header or headers inserted by the email server may be have a proprietary format specific to the email client and email server, typically with a header name identified with an X-prefix. ). 

As per Claim 6,  Esfahani in view of Perlman discloses the method of claim 1, wherein a sender address of the first email is indicative of the first DEA (Esfahani, Para.13, create an outgoing email message indicating the disposable email address as a sender of the outgoing email message). 

(Esfahani, Para.06, the user receive an email originally sent to the disposable address and forwarded to the non-disposable address, replies to that email generally get sent using the non-disposable address, thus exposing the non-disposable address for potential misuse, Para.49,  The email server may then rewrite the reply email, replacing the disposable email address with the non-disposable email address.  Such capability would allow an email server to handle disposable email addresses properly when dealing with an email client that is unaware of or incapable of dealing with disposable email addresses.  ). 

As per Claim 8, Esfahani in view of Perlman discloses the method of claim 1, comprising: controlling a graphical user interface of a first client device associated with the first email account to display an interface; and displaying, via the interface, a selectable input associated with providing the system with access to the first set of resources, wherein the request is received responsive to a selection of the selectable input (Esfahani, Para.38, email clients may provide a user interface to allow users to select between multiple disposable email addresses when sending an email.  Implementations may include any desired user interface technique, such as a popup menu to allow the selection.  The popup menu may display other information in addition to the disposable email address itself, such as any available context information and expiration information associated with that disposable email address.). 

As per Claim 9, Esfahani in view of Perlman discloses the method of claim 1, wherein the request is received from a server associated with the system (Esfahani, Para.34, the client may forward the request to the server without the context or expiration information, and then provide that information to the server responsive to a request from the server for the information.  The email server may then create the disposable email address and respond to the request with information about the disposable email address in block 130.). 

(Esfahani, Para.38, email clients may provide a user interface to allow users to select between multiple disposable email addresses when sending an email.  Implementations may include any desired user interface technique, such as a popup menu to allow the selection.  The popup menu may display other information in addition to the disposable email address itself, such as any available context information and expiration information associated with that disposable email address).
With respect to Claim 19 is substantially similar to Claim 10 and is rejected in the same manner, the same art and reasoning applying.


As per Claim 11, Esfahani in view of Perlman discloses the method of claim 10, comprising: determining that a duration of time that the first DEA is active meets a threshold duration of time; generating, based upon the duration of time meeting the threshold duration of time, a notification; and transmitting the notification to a first client device associated with the first email account, wherein: the notification comprises a selectable input corresponding to deactivating the first DEA; and the second request to deactivate the first DEA is received via a selection of the selectable input (Esfahani, Para.28, the email client receives a request for a disposable email address from user through a user interface.  The user may provide with the request context information and expiration information.  Any desired user interface may be provided by the email client for requesting the creation of a disposable email address, including drop-down menus, pop-up windows, etc, Para.33, Expiration information may also be provided as part of the request.  The expiration information indicates the conditions that will cause the disposable email address to expire automatically, invalidating the email address.  Those conditions may include: (a) the address expires after a predetermined number of uses, such as after a single use or after 10 uses; and (b) the address expires after a predetermined amount of time, such as 1 day or 1 month after creation, Para.38, The popup menu may display other information in addition to the disposable email address itself, such as any available context information and expiration information associated with that disposable email address). 

(Esfahani, Para.33, Expiration information may also be provided as part of the request.  The expiration information indicates the conditions that will cause the disposable email address to expire automatically, invalidating the email address.  Those conditions may include: (a) the address expires after a predetermined number of uses, such as after a single use or after 10 uses; and (b) the address expires after a predetermined amount of time, such as 1 day or 1 month after creation). 

With respect to Claim 16 is substantially similar to Claim 12 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 14, Esfahani in view of Perlman discloses the computing device of claim 13, wherein the generating the first set of modified emails based upon the first set of emails of the first email account is performed responsive to analyzing emails of the first email account, based upon the request, to identify the first set of emails (Esfahani, Para.50, The email server analyzes the email message and any other information provided by the email client to recognize that the From address is a disposable email address in block 420, Perlman, Col.2, Line: 21-27, the user logs in to the DEA server 100 and establishes a separate "disposable" email account. (or series of accounts).  The disposable email account uses the following format: myaccount-extension@deamail.com, where "myaccount" represents the users "base" email name and "extension" represents an extension to the base email name);

As per Claim 15, Esfahani in view of Perlman discloses the computing device of claim 13, wherein the deactivating the first DEA is performed responsive to receiving a second request to deactivate the first DEA (Esfahani, Para.38, email clients may provide a user interface to allow users to select between multiple disposable email addresses when sending an email.  Implementations may include any desired user interface technique, such as a popup menu to allow the selection.  The popup menu may display other information in addition to the disposable email address itself, such as any available context information and expiration information associated with that disposable email address).



As per Claim 18, Esfahani in view of Perlman discloses the non-transitory machine readable medium of claim 17, wherein the first user account is associated with a first email account, the operations comprising: generating, based upon a first set of emails of the first email account, a first set of modified emails, wherein a first modified email of the first set of modified emails comprises an indication of the first DEA; and providing, to the system, access to the first set of modified emails (Perlman, Col.2, Line: 14-20, the user of client 120 has an email account on mail server 110 (hereinafter the user's "home" account) and that the user's email address on the home account is yaccount@home.com.  The "home" account may be any type of email account including a Web account (e.g., Yahoo Mail, Hotmail) or a corporate email account protected by a firewall, Perlman, Col.2, Line: 21-27, the user logs in to the DEA server 100 and establishes a separate "disposable" email account. (or series of accounts).  The disposable email account uses the following format: myaccount-extension@deamail.com, where "myaccount" represents the users "base" email name and "extension" represents an extension to the base email name , Perlman, Para.17,  the DEA plugin automatically transmits an indication of the new extension to the DEA server 100, which stores the new extension within the email address database 100 (e.g., within the database table shown in FIG. 2), Para.9, defining a plurality of disposable email addresses, wherein each of the disposable email addresses is associated with a different Website and/or individual, Para.15, managing a plurality of different disposable email addresses, one embodiment of the invention employs client-side and/or DEA server-side email address management logic , Para.10, in FIG. 2, an email address database 102 on the DEA server 100 maintains an ongoing association between each user's home email account (e.g., myaccount@home.com) and each user's DEA server 100 account (e.g., myaccount-extension@deamail.com)).


As per Claim 20, Esfahani in view of Perlman discloses the non-transitory machine readable medium of claim 17, wherein the first client device is logged into the system using the first DEA (Perlman , Para.09, the user logs in to the DEA server 100 and establishes a separate "disposable" email account (or series of accounts).  The disposable email account uses the following format: myaccount-extension@deamail.com, where "myaccount" represents the users "base" email name and "extension" represents an extension to the base email name).



(Perlman, Col.2, Line: 14-20, the user of client 120 has an email account on mail server 110 (hereinafter the user's "home" account) and that the user's email address on the home account is yaccount@home.com.  The "home" account may be any type of email account including a Web account (e.g., Yahoo Mail, Hotmail) or a corporate email account protected by a firewall.); a first disposable email address (DEA) associated with the first email account (Perlman, Col.2, Line: 21-27, the user logs in to the DEA server 100 and establishes a separate "disposable" email account. (or series of accounts).  The disposable email account uses the following format: myaccount-extension@deamail.com, where "myaccount" represents the users "base" email name and "extension" represents an extension to the base email name ); generating, based upon the first set of emails, a first set of modified emails, wherein a first modified email of the first set of modified emails comprises an indication of the first DEA (Perlman, Para.17,  the DEA plugin automatically transmits an indication of the new extension to the DEA server 100, which stores the new extension within the email address database 100 (e.g., within the database table shown in FIG. 2), Para.9, defining a plurality of disposable email addresses, wherein each of the disposable email addresses is associated with a different Website and/or individual, Para.15, managing a plurality of different disposable email addresses, one embodiment of the invention employs client-side and/or DEA server-side email address management logic , Para.10, in FIG. 2, an email address database 102 on the DEA server 100 maintains an ongoing association between each user's home email account (e.g., myaccount@home.com) and each user's DEA server 100 account (e.g., myaccount-extension@deamail.com)).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449